Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

2.	The RCE filed on August 27, 2021 has been received and made of record. In response to Final Office Action mailed on May 27, 2021, Applicants amended claims 1, 4, 12, and 14, of which claims 1, and 14 are independent claims. Claims 2, 4-11, 13, and 15-19 are maintained. Claim 3 has been cancelled after the Final Office Action. No claim has been added as new claim. Therefore, Claims 1, 2, and 4-19 are pending for consideration.

 Allowable Subject Matter
3. 	Claims 1, 2 and 4-19 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
Claims 1, and 14: The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on August 27, 2021 with amended claims, are persuasive, as such the reasons for 

Claims 2, 4-13, and 15-19 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 



/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692